TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00457-CR




                                    Juan Cuadrado, Jr., Appellant

                                                    v.

                                    The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 50,419, HONORABLE JOE CARROLL, JUDGE PRESIDING




                Appellant Juan Cuadrado, Jr., was placed on deferred adjudication community supervision

after he pleaded guilty to aggravated robbery. The district court later revoked supervision and adjudicated

him guilty after he admitted most of the violations alleged in the State=s motion to adjudicate. The court

sentenced Cuadrado to seven years= imprisonment.

                Cuadrado=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to Cuadrado, and he was advised of his right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal.

                 The judgment of conviction is affirmed.




                                                  Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: October 24, 2002

Do Not Publish